Citation Nr: 0022361	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder secondary to service-connected residuals of a 
fracture of the thoracic spine with disability of the lumbar 
spine.  

Entitlement to service connection for disability of the 
cervical spine secondary to service-connected residuals of a 
fracture of the thoracic spine with disability of the lumbar 
spine.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

The Appellant and her mother


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to August 
1985.  

In a rating decision dated in March 1986, the veteran was 
granted service connection for residuals of a fracture of the 
thoracic spine, with disability of the lumbar spine, 
evaluated as 20 percent disabling, and for residuals of a 
fracture of the pelvis, evaluated as no percent disabling.  

In 1994, the veteran requested service connection for 
disability of the cervical spine and for an increased rating 
for her service-connected disability of the thoracic and 
lumbar spine.  Subsequently, she also requested service 
connection for an acquired psychiatric disability.  

In rating decisions dated in January 1995, May 1995, and 
August 1996, the regional office denied the veteran's request 
for an increased rating for the service-connected disability 
of the thoracic and lumbar spine, and entitlement to service 
connection for an acquired psychiatric disorder and 
disability of the cervical spine.  

The veteran submitted a notice of disagreement with these 
rating actions, and she received a statement of the case 
relating to the denial of these claims.  

In November 1997, the regional office increased the veteran's 
rating for disability of the thoracic and lumbar spine to 40 
percent, effective from April 4, 1997.  

Pursuant to a regional office letter, the veteran signed an 
Appeal Response, dated later in November 1997, stating that 
she regarded the claim for an increased rating for disability 
of the thoracic and lumbar spine satisfied but that she 
desired to continue the appeal for service connection for the 
remaining two disabilities.  Thus, the Board considers that 
the veteran has withdrawn the appeal for an increased rating 
for disability of the thoracic and lumbar spine.  

It is further noted that on her VA Form 9 dated in January 
1997, the veteran requested a hearing before a Member of the 
Board.  In June 1997, the appellant signed a form waiving her 
right to an "in-person" hearing before a Member of the 
Board, but requested a video conference hearing at the 
regional office before a Member of the Board.  A video 
conference hearing was therefore arranged for the veteran in 
March 2000.  The veteran failed to appear for the scheduled 
hearing.  The veteran's failure to appear without good cause 
being shown constitutes a withdrawal of the request for a 
hearing, and the Board is permitted to proceed on the record.  
See 38 C.F.R. § 20.704 (1999).  A notice of such consequences 
was provided to the veteran in a regional office letter of 
February 2000.  


FINDINGS OF FACT

1.  With regard to the issue of secondary service connection 
for an acquired psychiatric disorder, the regional office has 
obtained all relevant evidence necessary for an equitable 
disposition of this issue.  

2.  The veteran has been granted service connection for 
residuals of a fracture of the thoracic spine with disability 
of the lumbar spine.  

3.  Private physicians and a Department of Veterans Affairs 
(VA) examiner in January 1999 have indicated that the veteran 
has a major depressive disorder with anxiety associated with 
a general medical condition, a chronic intractable pain 
disorder.  The VA examiner in 1999 expressed the opinion that 
the veteran's depression and anxiety were derivative of her 
service-connected injury and disability, and, in fact were 
intensely worsened by such disability.  

4.  The veteran has submitted a plausible claim for secondary 
service connection for disability of the cervical spine.  


CONCLUSIONS OF LAW

1.  The veteran has an acquired psychiatric disorder that is 
proximately due to and the result of the veteran's service-
connected disability of the thoracic and lumbar spine.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(1999).  

2.  The veteran's claim for service connection for disability 
of the cervical spine is well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service connection for an acquired psychiatric disability

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
service connection may be granted for disability that is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran was involved in a motor vehicle accident in March 
1983, sustaining a fracture of T11 with subluxation of T10 
and T11.  She received extensive treatment in service and 
developed pain syndrome of the thoracic and lumbar spine, 
with degenerative changes in the lumbar spine.  She was 
discharged from service as the result of this disability.  

VA outpatient treatment reports in June 1994 indicate that 
the veteran complained of problems in the cervical spine and 
cervical muscles.  The etiology of these problems in the 
cervical spine was unclear, although it was suspected that it 
was possibly secondary to emotional problems.  The veteran 
was offered psychiatric evaluation for obvious emotional 
symptoms.  

Thereafter, the veteran was examined and received treatment 
for complaints of pain in the cervical, thoracic, and lumbar 
spine on various occasions.  

In May 1996, the veteran's chiropractor indicated that the 
veteran had a recurrent problem with depression and anxiety, 
and he expressed the opinion that the depression and anxiety 
were directly related to her chronic pain syndrome, which was 
the result of chronic pain in the back.  

A VA examination in July 1996 resulted in the diagnosis of 
dysthymia and chronic pain syndrome.  The examiner expressed 
the opinion that the veteran's emotional problem was not 
related to the veteran's accident in service, although there 
was an interrelationship between her emotional problems and 
pain syndrome.  

In November 1997, a psychologist reported that the veteran 
had been treated as an outpatient in May and June 1997 for 
dysthymia, with a secondary diagnosis of chronic pain 
syndrome.  The psychologist expressed the opinion that the 
veteran's back injury received in service was a major force 
in her depression and her self-medication through the use of 
alcohol.  

On a VA examination in January 1999, the veteran's complete 
records were reviewed.  The psychiatric examination resulted 
in the diagnosis of major depressive disorder associated with 
a general medical condition (chronic intractable pain 
disorder).  The examiner expressed the opinion that the 
veteran's depression and anxiety were derivative of her 
service-connected injury and disability.  He further stated 
that "they are intensively worsened and significantly 
related to her chronic intractable pain syndrome."  

The opinions of those persons who are treating the veteran 
privately are in essential agreement with the opinion of the 
VA examiner in January 1999.  The weight of the evidence 
leads the Board to the conclusion that the veteran has 
psychiatric disability that is proximately due to and the 
result of the veteran's service-connected injury and 
disability.  As a result, service connection for an acquired 
psychiatric disorder is warranted.  38 C.F.R. § 3.310(a).  

B.  Service connection for a cervical spine disability

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); and of a nexus between the 
current disability an inservice injury or disease or a 
service connected disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1999).  

In 1987, VA X-rays of the thoracic, lumbar, and cervical 
spine were performed pursuant to the veteran's complaints of 
pain in the spine and the notation that she had a curvature 
of the thoracic spine.  The X-rays of the cervical spine were 
interpreted as visualizing straightening of the cervical 
spine with loss of the normal cervical spine lordosis on 
lateral projection, but there were no significant 
degenerative changes of the cervical spine and no evidence of 
bony narrowing of the neural foramina.  In 1988, the veteran 
again complained of pain in the cervical area, but X-rays of 
the cervical spine were interpreted as normal.  

In 1994, the veteran again complained of pain in the cervical 
spine.  VA outpatient treatment reports in 1994, and a VA 
examination in August 1994, failed to show any organic 
disability of the cervical spine.  

The veteran continued to have complaints relating to pain in 
the cervical spine thereafter.  The veteran's chiropractor in 
April 1995 expressed the opinion that the disability of the 
cervical spine and weakness was secondary to the veteran's 
previous fracture of the dorsal spine.  The veteran testified 
at a hearing at the regional office in October 1995 that she 
first began having pain in the cervical spine in 1985, 
shortly after discharge from service.  

Statements from the veteran's private physicians dated in 
April and July 1997 indicate that the veteran was being 
treated for pain in the cervical spine and lumbar spine.  
These statements indicate that magnetic resonance imaging of 
the cervical spine in 1995 or early 1996 was interpreted as 
showing bulging discs at C5-C6 with a possible left lateral 
disc herniation extending into the left C6 neural foramen.  
It was further indicted that the veteran underwent a cervical 
laminectomy and fusion secondary to herniated disc in 1996.  
One of the physicians indicated that her cervical disc 
problems might be related to the accident and disability 
incurred in service.  

While the X-ray examinations in the late 1980's and early 
1990's failed to show any disability of the cervical spine, 
magnetic resonance imaging in 1995 or 1996 showed a herniated 
cervical disc.  The veteran's treating physicians have 
indicated that there might be some linkage between the 
problems in the cervical spine and the veteran's service-
connected disability of the thoracic and lumbar spine.  There 
was an indication that there was some relationship between a 
curvature of the spine secondary to the service connected 
disability of the thoracic spine and the cervical spine 
problem.  

The opinions by the veteran's treating physicians provide 
evidence of a current disability of the cervical spine and 
some link between that disability and the veteran's service-
connected disability.  These opinions provide the basis to 
conclude that the veteran's claim for service connection for 
disability of the cervical spine is at least plausible and 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 524 U.S. 940 
(1998).  See also Hensley v. West, 212 F.3d 1255, 1262 (2000) 
(threshold requirement for a well-grounded claim is 
"uniquely low" and emphasis in "vast majority of cases" 
will be on the merits of the claim).  


ORDER

Service connection for an acquired psychiatric disorder 
secondary to service-connected residuals of a fracture of the 
thoracic spine with disability of the lumbar spine is 
granted.  

The veteran's claim of entitlement to service connection for 
disability of the cervical spine secondary to service-
connected residuals of a fracture of the thoracic spine with 
disability of the lumbar spine is well grounded.  


REMAND

Because the veteran's claim for service connection for 
disability of the cervical spine is well grounded, the duty 
to assist attaches.  38 U.S.C.A. § 5107(a).  

The veteran's medical records relating to magnetic resonance 
imaging of the cervical spine in 1995 or 1996, and the 
surgery for disability of the cervical spine that occurred in 
1996, have not been obtained.  The pertinent medical 
histories and any opinions relating to the origin of the 
cervical spine disability have not been obtained.  Copies of 
the clinical records for the examination and treatment of the 
veteran for a disc disability of the cervical spine should be 
obtained prior to final appellate review.  

In addition, there is some indication in the record that the 
veteran may have applied for workers' compensation or Social 
Security disability benefits.  These records should be 
obtained prior to final appellate review, as they might shed 
some light on the etiology of the current cervical spine 
disability.  Finally, a VA examination has not been conducted 
with the benefit of all of the veteran's medical records 
relating to this claim.  Such an examination would provide an 
informed opinion concerning whether there is any relationship 
between the veteran's cervical spine disability and his 
service-connected disability.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:  

1.  The regional office should request 
that the veteran provide the names of 
physicians who treated her for a cervical 
disc disability from January 1, 1995, the 
dates of treatment, and the names and 
addresses of any hospitals where 
treatment, including surgery, for her 
cervical spine disability occurred.  
After obtaining the necessary release 
forms, the regional office should contact 
these physicians and hospitals and 
request copies of all treatment records 
relating to a cervical spine disability, 
including pertinent histories.  

2.  The regional office should request 
information from the veteran as to 
whether she filed any workers' 
compensation or Social Security 
disability claims.  The appropriate State 
or Federal agencies should be contacted 
to obtain copies of any records relating 
to such claims.  

3.  The regional office should provide 
the veteran with a VA orthopedic 
examination to determine the nature and 
extent of any disability of the cervical 
spine found to be present.  All indicated 
studies should be performed, and all 
current manifestations should be 
described in detail.  The examiner is 
requested to review the claims file and 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that any current cervical 
spine disability was caused or 
chronically worsened by her service-
connected disability of the thoracic and 
lumbar spine.  A complete rationale 
should be offered for any opinions or 
conclusions expressed.  

Thereafter, the claim for service connection for a disability 
of the cervical spine should again be reviewed.  If there is 
a further denial of this claim, the case should be processed 
in accordance with appropriate appellate procedures, 
including the issuance of a supplemental statement of the 
case.  No action is required of the veteran unless and until 
she receives further notice.  The purpose of this REMAND is 
to obtain clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals


 

- 10 -
